933 So. 2d 1294 (2006)
John HOWELL, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-3547.
District Court of Appeal of Florida, Fourth District.
August 2, 2006.
Carey Haughwout, Public Defender, and Michael Antinori, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. Williams v. State, 879 So. 2d 49 (Fla. 1st DCA 2004).
STEVENSON, C.J., STONE and POLEN, JJ., concur.